DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher K. Marlow, Reg. No. 55,427, on 1/14/2021.
The application has been amended as follows: 

In the claims:

7. (Currently Amended) The method of claim [[1]] 6 wherein processing the image includes taking a low exposure image, taking a high exposure image, combining the low exposure image with the high exposure image to get a second resultant image, reducing noise by setting pixels 3below a certain threshold to zero, compensating for tilt if the tilt is above a certain threshold, converting the second resultant image to a profile, and storing the profile.

Allowable Subject Matter
Claims 1-5 are cancelled.  
  
Claims 6 and 7 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401.  The examiner can normally be reached on Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHRISTOPHER KINGSBURY GLOVER/           Examiner, Art Unit 2485                                                                                                                                                                                             

/Francis Geroleo/Primary Examiner, Art Unit 2485